Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 1st, 2021 has been entered. Claims 1-9 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The preamble of claim 1 recites “A method, comprising …” and the claim has been amended such that the first claim element recites “A peer-to-peer type transaction system corresponding to an event ticket” (emphasis added).  The metes and bounds of the claim is unclear because it is unclear what statutory category is being claimed because the “peer-to-peer type transaction system corresponding to an event ticket” is not a method step.  For purposes of examination, Examiner interprets the limitation as performing a peer-to-peer transaction corresponding to an event ticket.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that performs a peer-to-peer transaction corresponding to an event ticket, wherein a user may offer a monetary purchase, barter with a ticket for a different event, or barter with a different event ticket combined with either a money amount or proprietary non-monetary points.  This is a method of managing commercial interactions between people (ticket seller and ticket buyer).  Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application.  In claim 1, the claims as a whole merely describe how to generally link the concepts of performing a peer-to-peer transaction and offering a purchase or barter to a particular field of use (ticket sales for an event).  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, claim 1 as a whole merely describes how to generally link the concepts of performing a peer-to-peer transaction and offering a purchase or barter to a particular field of use (ticket sales for an event).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and is rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmon (U.S. Patent Application Publication No. 2003/0236736).
Regarding Claim 1, Harmon teaches A peer-to-peer type transaction system corresponding to an event ticket (see Abstract “The exchange and method provide for trading in seat licenses, tickets and contingent event ticket certificates between a number of buyers and sellers”);
	wherein a user may either offer a monetary purchase for an event ticket, barter with another user for an event ticket for a different event ticket, or barter with another user for an event ticket in exchange for a different event ticket combined with either a money amount or proprietary non-monetary points (see [0003] “When a fan pays $500.00 to a scalper for a ticket having a $120.00 face value the fan pays an additional $380 for the producer's product,” [0075] “Jane Fan has submitted a bid for four tickets to the Aug. 15, 2002, Arizona Diamondbacks v. Atlanta Braves baseball game at Bank One Ballpark, and that she has bid $200 per ticket”).
	Regarding Claim 2, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches further comprising:  completing a transaction for the event ticket based on the monetary offer, or bartering offer of another ticket, or ticket combined with money or non-monetary proprietary points (see [0076] “Jane Fan's bid for 4 tickets at $200.00 is currently the best bid. John Trader may accept this bid by selecting the sell option 236 adjacent Jane Fan's bid. Of course, John Holder has no idea of the identity of the party who has submitted the bid. Selecting sell option 236 causes a sales invoice screen 238 to be displayed by John Trader's browser as shown in FIG. 16. Again, the invoice includes the event 136, the date 138, the venue 140, the seating zone 190, the price per ticket 216, the number of tickets 218, a subtotal amount 220, transaction fee 222, and a total amount 224”).
	Regarding Claim 3, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches wherein the monetary offer or bartering offer is received from one of another user or from a system that determines the value of the event ticket (see [0009] “The exchange also provides a mechanism whereby individuals desiring to buy PSLs, event tickets or contingent event tickets may post 
	Regarding Claim 4, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches further comprising:  providing the value of the event ticket to the current owner of the event ticket prior to publishing the at least the portion of the information corresponding to the event ticket and the value of the event ticket (see [0064] “Mouse clicking on the "trade selected event tickets" option 154 causes a new order page 162 to be displayed on the customer terminal, as shown in FIG. 8 … The new order page also includes a "Price per Ticket" field 164 where the ticket holder may enter the price at which he or she is offering to sell the subject tickets … A current best bid field 166 displays the current best bid that has been made for tickets located in the same zone as the tickets being offered by Joe Holder. This gives the ticket holder a sense of the market value of the tickets he or she is offering for sale,” [0075] “Now that John Trader has inventory, he can turn around and sell the event tickets that he has purchased. John Trader can offer to sell the tickets above the current market price”).
	Regarding Claim 5, Harmon teaches the limitations of claim 4 as discussed above.  Harmon also teaches further comprising: receiving one of (i) a confirmation from the current owner that the at least the portion of the information corresponding to the event ticket and the value of the event ticket is to be published or (ii) a different value that is to be published for the event ticket (see [0064] “Joe Holder, has entered $140.00 as the sale price for the selected tickets … $20.00 above the current market price”).
	Regarding Claim 7, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches wherein the value includes one of a monetary value, a ticket swap value or a point value (see [0064] “A current best bid field 166 displays the current best bid that has been made for tickets located in the same zone as the tickets being offered by Joe Holder. This gives the ticket holder a sense of the market value of the tickets he or she is offering for sale. In this case, the best bid is $120.00 per ticket”).
	Regarding Claim 8, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches wherein determining the value of the event ticket is based on at least price information from a secondary marketplace (see [0064] “A current best bid field 166 displays the current best bid that has been made for tickets located in the same zone as the tickets being offered by Joe Holder. This gives the ticket holder a sense of the market value of the tickets he or she is offering for sale. In this case, the best bid is $120.00 per ticket.”  The bids are received in a secondary marketplace (e.g., not sold directly from a sports team, concert venue, or theater)).
	Regarding Claim 9, Harmon teaches the limitations of claim 1 as discussed above.  Harmon also teaches wherein the information includes one of an indication of an event corresponding to the event ticket, a date of the event, a time of the event, a face value of the event ticket, a seat number corresponding to the event ticket, or a section number corresponding to the event ticket (see [0055] “an announcement will be made as to when post season event tickets (playoff or championship series games and the like) will go on sale.  This date, or some other arbitrary date, can be established as the date on which contingent event ticket certificates for a contingent event which is subsequently scheduled mature into actual event tickets for the newly scheduled event,” [0063] “If the ticket holder, Joe Holder, wishes to sell certain of his ticket holdings, he selects the corresponding ticket record 134 by mouse clicking the check box adjacent the ticket description. A check mark appears in the selected boxes as shown. In this example, PSL licensee, Joe Holder, has selected four tickets for the Braves v. Diamondbacks game on Aug. 15, 2002 at 4:05 MST at Bank One Ballpark,” [0077] “The exchange sends a message to Jane Fan … The message indicates the event 136, the date 138, the venue 140, the price for ticket 216, the quantity 218, the subtotal 222, sales tax 223 and total 224”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon in view of Denker (U.S. Patent Application Publication No. 2012/0078667).
	Harmon teaches the limitations of claim 1 as discussed above.  Harmon does not explicitly teach, however Denker teaches further comprising:  receiving, from the current owner of the event ticket, a counter-offer for the event ticket; providing, to a user that made the monetary offer or bartering offer, the counter-offer; and completing a transaction for the event ticket based on the counter-offer (see [0296] “tickets may be available where a user makes a purchase offer at a specified price which the current ticket holder may accept or refuse or reply to with a counter-offer,” [0300] “if the ticket holder refuses an offer, the ticket holder may submit a counteroffer, which the system may communicate to the user, who in turn may accept or refuse the counteroffer”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of selling tickets of Harmon the process of receiving a counter-offer from a ticket holder, providing the counter-offer to the user that made the monetary offer, and completing the transaction based on the counter-offer as taught by Denker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of selling tickets where a counter-offer is received from a ticket holder and provided to the buyer, and where the transaction is completed based on the accepted counter-offer.
Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “[t]his bartering element in claim 1 should be considered to go beyond the judicial exception, because it adds significantly more than a mere abstract idea. This bartering element transforms the method of ticket transactions into an inventive concept” (p. 6, para. 2).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  The “bartering element” argued by Applicant is a process of managing commercial interactions between people (ticket seller and ticket buyer); and as such, it is part of the abstract idea.  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Regarding the prior art rejections, Applicant argues that “Harmon does not claim the bartering element, where a user exchanges a good (ticket) for another good (ticket).  Harmon also does not claim the exchange of a ticket for another ticket in combination with a set monetary currency or non-monetary proprietary points” (p. 8, para. 2).
	Examiner notes that Applicant argues elements that are not required by claim 1.  Specifically, claim 1 recites “wherein a user may either offer a monetary purchase for an event ticket, barter with another user for an event ticket for a different event ticket, or barter with another user for an event ticket in exchange for a different event ticket combined with either a money amount or proprietary non-monetary points” (emphasis added).  A claim that recites either A, B, or C does not each of require A, B, and
Regarding the prior art rejection of claim 6, Applicant argues that Harmon and Denker “fail to teach or suggest the ability to transact for things other than solely monetary value” (p. 11, para. 1).  Claim 6 recites “providing, to a user that made the monetary offer or bartering offer, the counter-offer” (emphasis added).  Therefore, Claim 6 only requires one of a monetary offer or a bartering offer, not both.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628